DETAILED ACTION
	This is the first office action in response to U.S. application 17/114,464. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 9-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perry (US 20080009771).
Regarding claim 1, Perry teaches a computer implemented method for safe operation of an exoskeleton ([0145] discusses a method of implementation of exoskeleton 8 using signal processing 160 where the use of a controller is interpreted as a computer implementation), the method comprising:
receiving sensor output data generated by a plurality of sensors of an exoskeleton ([0054] states “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); 
determining whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test); 
generating a plurality of command signals according to a respective control policy of a plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton), each command signal based on sensor output data of at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”), each command signal for controlling a joint mechanism function of a joint mechanism of the exoskeleton ([0135]-[0136] discuss impedance control being used to control the exoskeleton joints); and 
transmitting, based on the determination, a respective command signal, according to a selected control policy, to the joint mechanism for controlling the joint mechanism function ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 2, Perry teaches comparing at least some of the command signals with each other according to at least one command comparison criterion, such that the transmitting further comprises transmitting, based on the comparison, the respective command signal, according to the selected control policy, to the joint mechanism for controlling the joint mechanism function ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).

Regarding claim 3, Perry teaches determining whether each of the plurality of command signal satisfies at least one safety control criterion, the determination indicative of a pass/fail condition of each command signal ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test).

Regarding claim 4, Perry teaches transmitting, based on at least one of the comparison or the determination of satisfying the at least one safety control criterion, a selected one command signal to the joint mechanism to facilitate actuation of the joint mechanism ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 5, Perry teaches wherein the at least one safety control criterion comprises at least one of an upper limit value, a lower limit value, or a rate of change value ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that an operational envelop would contain an upper and lower limit value).

Regarding claim 6, Perry teaches wherein the at least one command comparison criterion comprises an upper limit delta value, the upper limit delta value indicative of an unacceptable difference in command signal value between a first command signal and a second command signal of the plurality of command signals ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that a value occurring outside of an operational envelop would be indicative of an unacceptable difference in signal).

Regarding claim 7, Perry teaches wherein transmitting the selected command signal comprises transmitting a voltage to an actuator of the joint mechanism to facilitate actuation ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by DC brushed motors that transmit torque to each joint where it is interpreted that the DC motor is facilitating the torque transmission via a voltage).

Regarding claim 9, Perry teaches wherein determining whether each of the plurality of sensors satisfies at least one self-test defined criterion comprises comparing the sensor output data of each sensor with the at least one self-test defined criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation), the at least one self-test defined criterion comprising at least one of an upper limit value, a lower limit value, a rate of change value, a noise level value, or a communication error ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that an operational envelop would contain an upper and lower limit value).

Regarding claim 10, Perry teaches pluralities of command signals for controlling a respective joint mechanism function of a plurality of joint mechanisms of the exoskeleton, and operating the plurality of joint mechanisms according to the selected control policy ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control of multiple joints is implemented using the operator’s control of the exoskeleton).

Regarding claim 11, Perry teaches wherein receiving sensor output data generated by the plurality of sensors comprises receiving sensor output data at least two sensors of disparate types of sensors ([0054] “One example uses redundant position sensing. The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”), whereby a first control policy comprises a contact displacement control policy, and a second control policy comprises an admittance control policy ([0145]-[0147] discuss the control system where command signals are generated by the controller based on the force sensor data collected from the moment applied by the operator to the system with [0147] further discussing the exoskeleton utilizing impedance and torque control).

Regarding claim 12, Perry teaches a computer implemented method for safe operation of an exoskeleton according to a selected control policy ([0145] discusses a method of implementation of exoskeleton 8 using signal processing 160 where the use of a controller is interpreted as a computer implementation) the method comprising:
receiving sensor output data generated by a plurality of sensors of an exoskeleton ([0054] states “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); 
determining whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test); 
generating a plurality of command signals according to a respective control policy of a plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton), each command signal based on sensor output data of at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”), each command signal for controlling a joint mechanism function of a joint mechanism of the exoskeleton ([0135]-[0136] discuss impedance control being used to control the exoskeleton joints); and 
transmitting, based on the determination, a respective command signal, according to a selected control policy, to the joint mechanism for controlling the joint mechanism function ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 13, Perry teaches comparing at least some of the command signals with each other according to at least one command comparison criterion, such that the transmitting further comprises transmitting, based on the comparison, the respective command signal, according to the selected control policy, to the joint mechanism for controlling the joint mechanism function ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).

Regarding claim 14, Perry teaches determining whether each of the plurality of command signals satisfies at least one safety control criterion, the determination indicative of a pass/fail condition of each command signal ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test).

	Regarding claim 15, Perry teaches transmitting, based on at least one of the comparison or the determination of satisfaction of the at least one safety control criterion, a selected one of the command signals to the joint mechanism to facilitate actuation of the joint mechanism ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 16, Perry teaches wherein determining whether each of the plurality of sensors satisfies at least one self-test defined criterion comprises comparing the sensor output data of each sensor with the at least one self-test defined criterion ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation), the at least one self-test defined criterion comprising at least one of an upper limit value, a lower limit value, a rate of change value, a noise level value, or a communication error ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that an operational envelop would contain an upper and lower limit value).

Regarding claim 17, Perry teaches wherein the at least one command comparison criterion comprises an upper limit delta value, the upper limit delta value indicative of an unacceptable difference in command signal value between at least two command signals ([0055] discusses the safety criterion of determining that there is a discrepancy between two sensors where an emergency stop will be triggered based on the sensor discrepancy exceeding operational envelop where it is interpreted that a value occurring outside of an operational envelop would be indicative of an unacceptable difference in signal).

Regarding claim 18, Perry teaches wherein transmitting the selected one of the command signals comprises transmitting a voltage to an actuator of the joint mechanism to facilitate actuation ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by DC brushed motors that transmit torque to each joint where it is interpreted that the DC motor is facilitating the torque transmission via a voltage). 

Regarding claim 19, Perry teaches generating a plurality of command signals for controlling a respective joint mechanism function of a plurality of joint mechanisms of the exoskeleton, and operating the plurality of joint mechanisms according to the selected control policy ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control of multiple joints is implemented using the operator’s control of the exoskeleton).
Regarding claim 20, Perry teaches operating a plurality of joint mechanisms of the exoskeleton according to the selected control policy of the plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control of multiple joints is implemented using the operator’s control of the exoskeleton).

Regarding claim 21, Perry teaches switching to another control policy based on at least one of the comparison or the determination, and comprising transmitting respective command signals to respective joint mechanisms for controlling respective joint mechanism functions ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation or the system is unsafe based on the sensor discrepancy and should be switched to an emergency stop via joint actuation as stated above.)

Regarding claim 22, Perry teaches one or more non-transitory computer readable storage media storing instructions that, when executed by one or more processors ([0145] discusses a method of implementation of exoskeleton 8 using signal processing 160 where [0208] further gives an example where “the hardware platform includes a PC104 with an Intel Pentium4 operating at 2.4 GHz processor and 512 Mb RAM”), cause the one or more processors to:
receive sensor output data generated by a plurality of sensors of an exoskeleton [0054] states “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”); 
determine whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test);
generate a plurality of command signals according to a respective control policy of a plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton), each command signal based on sensor output data of at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”), each command signal for controlling a joint mechanism function of a joint mechanism of the exoskeleton ([0135]-[0136] discuss impedance control being used to control the exoskeleton joints); and 
transmit, based on the determination, a respective command signal, according to a selected control policy, to the joint mechanism for controlling the joint mechanism function ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 23, Perry teaches instructions that, when executed by the one or more processors, cause the one or more processors to compare at least some of the command signals with each other according to at least one command comparison criterion, such that the instructions cause the one or more processors to transmit, based on the comparison, the respective command signal, according to the selected control policy, to the joint mechanism for controlling the joint mechanism function ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).
Regarding claim 24, Perry teaches instructions that, when executed by the one or more processors, cause the one or more processors to determine whether each of the plurality of command signals satisfies at least one safety control criterion, the determination indicative of a pass/fail condition of each command signal ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test).

Regarding claim 25, Perry teaches instructions that, when executed by the one or more processors, cause the one or more processors to transmit, based on at least one of the comparison or the determination of satisfaction of the at least one safety control criterion, a selected one of the command signals to the joint mechanism to facilitate actuation of the joint mechanism ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 26, Perry teaches instructions that, when executed by the one or more processors, cause the one or more processors to transmit a voltage to an actuator of the joint mechanism ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by DC brushed motors that transmit torque to each joint where it is interpreted that the DC motor is facilitating the torque transmission via a voltage).

Regarding claim 27, Perry teaches instructions that, when executed by the one or more processors, cause the one or more processors to:
operate a plurality of joint mechanisms of the exoskeleton according to a first control policy of the plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control of multiple joints is implemented using the operator’s control of the exoskeleton); 
switch to another control policy based on at least one of the determination or the comparison ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation or the system is unsafe based on the sensor discrepancy and should be switched to an emergency stop via joint actuation as stated above.); and 
transmit respective command signals to respective joint mechanisms for controlling respective joint mechanism functions ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 28, Perry teaches a system (Fig. 10) comprising:
one or more memories storing instructions ([0208] discusses the hardware of the system being implemented with memory); 
one or more processors coupled to the one or more memories for executing the instructions ([0145] discusses a method of implementation of exoskeleton 8 using signal processing 160 where [0208] further gives an example where “the hardware platform includes a PC104 with an Intel Pentium4 operating at 2.4 GHz processor) to cause the one or more processors to:
receive sensor output data generated by a plurality of sensors of an exoskeleton ([0054] states “The joint position of each DOF is sensed by two sensors: a shaft encoder located on the actuator and potentiometer located on the exoskeleton joint”);; 
determine whether each of the plurality of sensors satisfies at least one self-test defined criterion ([0054] discusses using the redundant sensors at each joint position to determine a discrepancy in the readout of the sensors and triggering an emergency stop based on the discrepancy where continuing operation of the exoskeleton is considered passing the self-test and determining a safety stop is required is considered not passing the self-test);
generate a plurality of command signals according to a respective control policy of a plurality of control policies ([0135]-[0136] discuss using impedance control as the low-level servo control mode and discusses “control concepts” which include joint space control where joint control is implemented using the operator’s control of the exoskeleton), each command signal based on sensor output data of at least one sensor of the plurality of sensors ([0135]-[0136] discuss the impedance control mode where force sensors are used as a control interface between the human user and the exoskeleton with [0141]-[0147] discussing a variety of control algorithms being used including position and force and the control system where command signals are generated by the controller based on the force sensor data where the torque applied by the operator is related to the angular velocity of the joint. Further [0049]-[0060] discuss safety tactics which include emergency stops which are being interpreted as “control policies”), each command signal for controlling a joint mechanism function of a joint mechanism of the exoskeleton([0135]-[0136] discuss impedance control being used to control the exoskeleton joints); and 
transmit, based on at least one of the determination or the comparison, a respective command signal, according to a selected control policy, to the joint mechanism for controlling the joint mechanism function ([0051]-[0054] discuss emergency stops being performed using actuators where [0079] further discusses the exoskeleton is actuated by motors that transmit torque to each joint and [0130] discusses the command signals for normal operation (safety test passed) of the exoskeleton are generated to the exoskeleton actuators).

Regarding claim 29, Perry teaches wherein the one or more processors coupled to the one or more memories for executing the instructions further cause the one or more processors to compare at least some of the command signals with each other according to at least one command comparison criterion, such that the instructions cause the one or more processors to transmit, based on the comparison, the respective command signal, according to the selected control policy, to the joint mechanism for controlling the joint mechanism function ([0055]-[0056] discuss a software based emergency stop triggered by sensor discrepancy and internal logic that is incorporated into the system where the software determining a safety stop is interpreted as determining whether each command signal of the plurality of command signals satisfies at least one safety control criterion as the software will either determine that the system is unsafe based on the sensor discrepancy and should be stopped or the system is safe and should continue operating under impedance joint control which as stated above is performed via joint actuation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Wilkinson (US 20150289995).
Regarding claim 8, Perry teaches using multiple control policies to control an exoskeleton as described above but does not explicitly teach wherein the plurality of control policies comprises at least three control policies.  
Wilkinson teaches wherein the plurality of control policies comprises at least three control policies ([0040] discusses switching between two or more control modes when a user is operating an exoskeleton).
Perry teaches using multiple control policies to control and exoskeleton. Wilkinson teaches switching between two or more control modes when a user is operating an exoskeleton. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the exoskeleton system of Perry and modify it with the switching between two or more control modes of Wilkinson as Wilkinson teaches that there are scenarios where different control schemes would be desirable based on what function the exoskeleton is performing in that moment [0019]-[0020] and being able to automatically switch between these modes prevents the user from having to manually switch between control schemes which may occur at unpredictable intervals [0040].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Dalley (US 20190105777) teaches using similar redundant sensors to determine sensor discrepancies; Edsinger (US 9205560) teaches using two or more sensors to determine discrepancies within the sensors; Schreiber (US 20100234996) teaches using redundant force sensors in robots; Mooney (US 11148279) teaches exoskeleton devices that perform tests of a sensor to determine an accuracy of the sensor; Swift (US 20180221237) teaches determining whether a sensor in an exoskeleton system is operative; and Murray (US 20200346009) teaches using redundant sensors in an exoskeleton device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664